Citation Nr: 0700903	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-11 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of shrapnel 
wounds to the lower extremities.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge on December 9, 2005, and a 
copy of the transcript associated with this hearing has been 
made part of the record.  At this hearing the veteran raised 
claims of service connection for post-traumatic stress 
disorder and residuals of frostbite to the feet.  These 
claims are hereby referred to the RO for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has not been afforded a medical examination and 
the Board finds it necessary to conduct a medical examination 
to adjudicate the veteran's claim.  The veteran's DD Form 214 
indicates that he served in Korea during the Korean War.  He 
has claimed that during his period of service in Korea that 
his legs were injured in a mortar attack and that he 
continues to suffer residuals therefrom, including scarring, 
numbness and muscle weakness.  There is, however, no medical 
evidence of such residuals.  Accordingly, the Board finds it 
necessary to have VA afford the veteran a medical examination 
to determine the presence and etiology of any wound 
residuals.  See 38 C.F.R. § 3.159(c)(4) (2006).

Also, at the aforementioned travel Board hearing, the veteran 
indicated the presence of outstanding medical records held by 
VA.  In particular, the veteran reported having received 
treatment at the Battle Creek VA Medical Center.  There is a 
question as to whether his legs were examined or mentioned.  
These records are not contained in the veteran's claims file 
and it does not appear that the RO has attempted to obtain 
these records.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, this matter should also be 
addressed by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should attempt to obtain all of 
the veteran's medical records held by VA, 
particularly those related to treatment at 
the Battle Creek VA Medical Center. 

3.  The veteran should be afforded a VA 
examination to address the presence and 
etiology of any residuals of leg wounds.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
residuals of leg wounds were incurred as 
the result of shrapnel injuries.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the appellant and his attorney 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


